he present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s election without traverse of Group I claims 1-10 and 21-26 in the reply filed on May 3, 2022 is acknowledged.
Claims 11-20 and 27-33 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 3, 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 1-10 and 21-26 are active.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on November 22, 2020 and June 2, 2021 are being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 23 recites the broad recitation “a range from 600C to 700C”, and the claim also recites “a range from 1500C to 2000C”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites the limitation “wherein a weight percentage of the biodegradable additive in the mixture is at least 0.5” (lines 6-7) while claim 25 recites the limitation “wherein the biodegradable additive is between 0.5 and 3 wt.%” which does not further limit the subject matter of the claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari et al. (CN 109322002 A or U.S. Patent Application Publication 2020/0115545 A1) in view of Heifetz (U.S. Patent 5,331,801).
With regard to the limitations of claims 1, 10, 21, and 24-26, Tiwari discloses a biodegradable textile yard made from recycled materials (page 1, lines 33-34 ''the present invention also proposes another biodegradable polyester fabric, which is characterized in that PET, dye additives, and biodegradable additives"), comprising: a biodegradable, recycled polyethylene terephthalate (bio-rPET) fiber (page 3, lines 105-106 "ln this embodiment, the PET raw materials include PET botties, PET packaging, and polyester fabrics (“polyester fabrics”) and other recyclable PET material", and page 3, line 112 "After adding biodegradable additives and spinning to obtain biodegradable “polyester fabric"), wherein the biodegradable PET additive is between 0,5 and 3 weigh!% (wt.%) of a total weigh! of the biodegradable PET fiber (page, line 37 "Preferably, the content of the biodegradable additive is 0.1 wt.%- 5 wt.%"), and wherein the bio-rPET fiber is more than 1 wt.% inclusive of a total weight of the biodegradable textile yam (page 3, lines 105-106 "in this embodiment, !he PET raw materials include PET bottles, PET packaging, and polyester fabrics (“polyester fabrics”) and other recyclable PET materials", it is reasonably understood that the bio-rPET fiber is present more than 1 wt.% because the embodiment is entirely made of the bio-rPET fiber), 
With regard to the limitations of claims 1, Tiwari does not disclose that the yam blended with a recycled natural fiber. 
However, Heifetz discloses a recycled yam comprising a recycled natural fiber (col 2, lines 43-46 "The process of the subject invention involves making finer count-being and above-cotton yarns either completely from 100% recycled cotton textile waste"), (instant claim 8).
Both references are analogous art because they are from the same field of endeavor concerning processes for manufacture of biodegradable textile yarn from recycled materials.
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to blend the yarn either completely from 100% recycled cotton textile fiber as taught by Heifetz in Tiwari’s process for manufacture of biodegradable textile yarn from recycled materials in order to reduce environmental waste by routine experimentation, and thus to arrive at the subject matter of instant claim 1.
With regard to the limitations of claims 2-5, the combined teaching of Tiwari and Heifetz does not disclose the claimed amounts of a biodegradable thermoplastic fiber in the process.  
It is noted that the amount of the biodegradable thermoplastic fiber in the process is a result effective variable, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
It is worth to mention that Applicants can rebut a prima facie case of obviousness by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.
With regard to a predetermined intrinsic viscosity and a linear mass density instantly claimed in claims 6 and 7, the combined teaching of Tiwari and Heifetz is silent about it. However, in view of substantially identical curable ink composition between combined teaching of Tiwari and Heifetz and instant claims, it is the Examiner’s position that combined Tiwari and Heifetz’ process comprising substantially identical thermoplastic materials inherently possesses these properties. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Fitzgerald 619 F 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980).  
With regard to the limitations of claim 8, the combined teaching of Tiwari and Heifetz discloses the biodegradable textile yam of claim 1, wherein the recycled natural fiber comprises ai leas! one selected from the group consisting of a mechanically recycled cotton fiber (col 2, lines 43-46 "The process of the subject involves making finer count-being 8 and above cotton yarns either completely from 100% recycled cotton textile waste"), a mechanically recycled hemp fiber, a mechanically recycled linen fiber, a chemically recycled cellulose fiber, and a recycled wool.
With regard to the limitations of claims 22 and 23, the combined teaching of Tiwari and Heifetz does not disclose that the residual moisture is below 0.02% relative humidity or it is not below 0.02% relative humidity and the temperature of drying the thermoplastic material and the biodegradable additive in the process.  
It is noted that the residual moisture and the temperature of drying the thermoplastic material and the biodegradable additive in the process are result effective variables, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
It is worth to mention that Applicants can rebut a prima facie case of obviousness by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tiwari et al. (CN 109322002 A or U.S. Patent Application Publication 2020/0115545 A1) in view of Heifetz (U.S. Patent 5,331,801) as applied to claims 1-8, 10, and 21-26 above and further in view of Lindstrom et al. (WO 2018/104330 A1).
The disclosure of Tiwari and Heifetz’s references resided in § 8 is incorporated herein by reference.   
With regard to the limitations of claim 9, the combined teaching of Tiwari and Heifetz discloses the biodegradable textile yam of claim 1, but does not disclose the yam further comprising a recycled cellulose fiber blended with the bio-rPET fiber and the recycled natural fiber. 
However, Lindstrom discloses a recycled cellulose fiber (paragraph [00022] "a cellulose based fiber made of i) a cellulose dissolving pulp, and ii) a material made from recycled textile comprising cellulose") that may be combined with other fibers into a yam (paragraph [00017] "it may be spun with another fiber, such as cotton or wool. The resulting yarn can be woven or knitted like any other fabric"). 
The above-mentioned references are analogous art because they are from the same field of endeavor concerning processes for manufacture of biodegradable textile yarn from recycled materials.
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to identify the yam further comprising a recycled cellulose fiber blended with the bio-rPET f:ber and the recycled natural fiber as taught by Lindstrom in Tiwari and Heifetz’s processes for manufacture of biodegradable textile yarn from recycled materials in order to improve yam consistency by routine experimentation, and thus to arrive at the subject matter of instant claim 9.
The following references are considered pertinent to the Applicant disclosure include Reither (U.S. Patent 6,147,128), Williams (U.S. Patent Application Publication 2016/0304275 A1), Shalaby et al. (U.S. Patent Application Publication 2009/0024162 A1 or U.S. Patent 8,709,023), and Zhou et al. (U.S. Patent Application Publication 2016/0068693 A1) are shown on the Notice of References Cited Form (PTO-892). 
Reither discloses a yarn having sufficient heat stability and hydrolysis resistance for use in a papermaking fabric, said yarn formed from a blend comprising recycled polymer polyester, fresh polymer, and a polymeric stabilizer, wherein the recycled polymer polyester was reacted with the polymeric stabilizer so that the yarn is substantially free of unreacted carboxyl end groups, wherein the recycled polymer polyester was previously in the form of a yarn, and wherein the fresh polymer is a polyester (claims 1-3).
Williams discloses an ultra-strong, tear-resistant, cut-resistant, and puncture-resistant fabric article having a high shear strength or modulus is provided by weaving ribbons of flat recycled polyethylene terephthalate sheet into a fabric or bag and method of making same. The fabric article may be a bag which is formed by weaving a cylindrically shaped object, cutting the object transversely and sealing up one end to form the bag. The physical properties of the ribbon-woven bag easily accommodate holding refuse including bricks, wood with nails, glass and other refuse in a lightweight disposable bag. In an alternative embodiment, a ribbon-woven bag is overlain with sheets laminated to the exterior of the bag to provide a fluid-tight container. The fabric article may also be a blanket which is woven as a flat sheet and stitched accordingly, which can be used as a covering or protective structure (abstract). 
Shalaby discloses a warp-knitted composite mesh having a minimum area density of 50 g/m2, the mesh comprising: 
(a) a slow-absorbing, biodegradable multifilament yarn component having an individual filament diameter of less than about 20 microns, the slow-absorbing yarn component comprising a segmented copolymer comprising at least 80 percent of l-lactide-based sequences; and 
(b) a fast-absorbing multifilament yarn component having an individual filament diameter of greater than about 20 microns, the fast-absorbing yarn component comprising a segmented polyaxial copolymer comprising at least 70 percent of glycolide-based sequences, wherein the slow-absorbing yarn component is knitted in a 2-bar sand-fly net pattern and the fast-absorbing yarn component is knitted in a standard 2-bar marquisette pattern, with all guide bars threaded 1-in and 1-out, using a warp knitting machine, and wherein the slow-absorbing yarn component is knitted in a 2-bar full tricot net pattern and the fast-absorbing yarn component is knitted in a standard 2-bar marquisette net pattern with all guide bars threaded 1-in and 1-out, using a warp knitting machine (claims 1-3)
Zhou discloses a sustainable three-dimensional printing material comprising a sustainable resin and an optional colorant, wherein the sustainable resin is derived from a bio-based glycol and a recycled polyethylene terephthalate oligomer, wherein the sustainable resin is derived from about 5 to about 60 percent by weight of bio-based glycol, and from about 40 to about 95 percent by weight of recycled polyethylene terephthalate oligomer, provided that the sum of both is 100 percent, wherein the recycled polyethylene terephthalate oligomer has a weight average molecule weight (MW) of from about 600 to about 5000, and has a formula of: 

    PNG
    media_image1.png
    311
    577
    media_image1.png
    Greyscale

wherein n is from about 3 to about 20 (claims 1-4).
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764